Case 1:19-cv-04734-DLI-SMG Document 7-2 Filed 09/13/19 Page 1 of 5 PageID #: 56




                            EXHIBIT "A"
FILED: QUEENS COUNTY CLERK 04/29/2019 02:49 PM                                        INDEX NO. 707514/2019
         Case
NYSCEF DOC. NO.1:19-cv-04734-DLI-SMG
                 1                       Document 7-2 Filed 09/13/19 PageRECEIVED
                                                                          2 of 5 PageID #: 5704/29/2019
                                                                                   NYSCEF:




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF QUEENS
                                                                          Index No.      707514/2019
         MEGA FUNDING CORP.,

                                    Plaintiff,                            SUMMONS

                – against –                                               Date filed: April 29, 2019
         PEA CAB CORP. and PERSEFONE MANDELOS a/k/a
         PERSEFONE C. MANDELOS,

                                    Defendants.


         To the above-named defendants:

         You are hereby summoned and required to submit to plaintiff’s attorney your answering
         papers on this motion within the time provided in the notice of motion annexed hereto.
         In case of your failure to submit answering papers, summary judgment will be taken
         against you by default for the relief demanded in the notice of motion.

         The basis of the venue designated is the location of the Defendant’s residence which is
         199-56 21st Street, Whitestone, New York 11357



         Dated: New York, New York
                April 29, 2019
                                                  ANDERSON KILL P.C.


                                                  By:/s/ Deborah B. Koplovitz
                                                         Deborah B. Koplovitz
                                                  Attorneys for Plaintiff
                                                  1251 Avenue of the Americas, 42nd Floor
                                                  New York, New York 10020
                                                  (212) 278-1000


         TO:    Persephone Mandelos
                199-56 21st Street
                Whitestone, New York 11357




         docs-100117464.1


                                                  1 of 2
FILED: QUEENS COUNTY CLERK 04/29/2019 02:49 PM                                 INDEX NO. 707514/2019
         Case
NYSCEF DOC. NO.1:19-cv-04734-DLI-SMG
                 1                     Document 7-2 Filed 09/13/19 PageRECEIVED
                                                                        3 of 5 PageID #: 5804/29/2019
                                                                                 NYSCEF:




         docs-100117464.1


                                               2 of 2
FILED: QUEENS COUNTY CLERK 04/29/2019 02:49 PM                                       INDEX NO. 707514/2019
         Case
NYSCEF DOC. NO.1:19-cv-04734-DLI-SMG
                 2                       Document 7-2 Filed 09/13/19 PageRECEIVED
                                                                          4 of 5 PageID #: 5905/10/2019
                                                                                   NYSCEF:




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF QUEENS
         MEGA FUNDING CORP.,
                                                                         Index No.   707514/2019
                                       Plaintiff,
                – against –
                                                                         NOTICE OF MOTION
         PEA CAB CORP. and PERSEFONE MANDELOS a/k/a                      FOR SUMMARY
         PERSEFONE C. MANDELOS,                                          JUDGMENT IN LIEU
                                                                         OF COMPLAINT
                                       Defendants.

                                                                         COMMERCIAL
                                                                         DIVISION

                PLEASE TAKE NOTICE that upon the Summons dated April 29, 2019, and upon

         the annexed affidavit of SAVAS KONSTANTINIDES sworn to on May 10, 2019 and

         upon the Memorandum of Law, the plaintiff will move this court, on July 23, 2019 at

         COMMERCIAL DIVISION PART 33, Room 122, of the Supreme Court of the State of

         New York, County of Queens, 88-11 Sutphin Boulevard, Queens, New York at 9:30

         a.m., for an order directing the entry of judgment for the plaintiff and against the

         defendant in the amount of $ 640,942.82 through May 3, 2019 with interest thereon

         from May 3, 2019, and for such other and further relief as to the court may deem just

         and proper, plus the costs of this motion, on the ground that no triable issue of fact

         exists in this action which has been commenced pursuant to CPLR § 3213, as there are

         no defenses to this action which is for the payment of money only, and for such other

         and further relief as to this Court may deem just and proper.




         docs-100117462.1


                                                    1 of 2
FILED: QUEENS COUNTY CLERK 04/29/2019 02:49 PM                                       INDEX NO. 707514/2019
         Case
NYSCEF DOC. NO.1:19-cv-04734-DLI-SMG
                 2                        Document 7-2 Filed 09/13/19 PageRECEIVED
                                                                           5 of 5 PageID #: 6005/10/2019
                                                                                    NYSCEF:




                PLEASE TAKE FURTHER NOTICE that, pursuant to CPLR 2214(b), answering

         affidavits, if any, must be served so as to be received in hand at least seven days prior

         to the return the date of this motion.



         Dated: New York, New York
                May 10, 2019
                                                  ANDERSON KILL P.C.


                                                  By: /s/ Deborah B. Koplovitz
                                                          Deborah B. Koplovitz
                                                  Attorneys for Plaintiff
                                                  1251 Avenue of the Americas, 42nd Floor
                                                  New York, New York 10020
                                                  (212) 278-1000




         docs-100117462.1


                                                  2 of 2
